UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6615



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT CY MANN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-98-47)


Submitted:   January 25, 2006          Decided:     February 14, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Cy Mann, Appellant Pro Se. Darryl James Mitchell, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Robert Cy Mann seeks to appeal the district court’s

orders of February 17, 2005, and April 22, 2005, denying his

motions to reconsider. The orders, which derive from the denial of

a motion under 28 U.S.C. § 2255 (2000), are not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).

               A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating       that   reasonable    jurists       would    find    that    his

constitutional      claims    are   debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Mann has not made the requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal   contentions    are    adequately    presented      in   the

materials      before   the   court    and    argument    would   not     aid   the

decisional process.

                                                                         DISMISSED


                                      - 2 -